Title: To Thomas Jefferson from Albert Gallatin, 16 September 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New York 16th Septer. 1808
                  
                  I am again compelled to address you on the subject of Governor Sullivan’s certificates, which he continues, as I am informed from several quarters, pertinaciously to issue Whether he still sends duplicates to the Treasury I do not know, but from the new form which he has adopted, rather think that he does not. I write however to the principal clerks in my office to send to you along with this letter a memorandum of the gross amount of his permissions so far as they have been received there. But of the effect I can speak with certainty. Those permissions do not only create dissatisfaction & operate unequally in favor of those who obtain them: but they materially interfere with the execution of the embargo laws. As a proof that they are granted without discretion & for districts where flour is not wanted, I enclose a letter from the deputy collector of Barnstable then at Boston. The provisions imported into Massachusetts in large quantities are intended for exportation and are the foundation of the violations of the embargo there. The facilities afforded by the immediate egress from the ports of that State to the sea, by the vicinity of Nova Scotia, & by the number of British vessels hovering on the coast for the purpose of receiving cargoes, give already sufficient temptations for violations of the law. The systematic opposition connected with political views which prevails there, renders the execution of the embargo still more difficult: and the Governor’s permissions supply the objects to be exported; as, otherwise, fish would be the only article that could be smuggled away. I think it really necessary that some efficient measure should be adopted to put an end to his certificates, or to prevent their being respected by the collectors. With very few exceptions, the embargo is now rigidly enforced in every other part of the sea border. 
                  With great respect and attachment Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               